HOUGH, Circuit Judge
(after stating the facts as above).  This patent may be said to represent no more than an effort to automatically arrange on a woman’s head the same plurality of combs in the same way that hairdressers have long arranged similar separate combs, inserting them one at a time. It seems a small matter, but the object sought is one desired by many, and the means of attainment strictly mechanical and plainly patentable, if novel.
The defense has presented the usual list of irrelevant inventions, but objection to this patent has (at this bar) simmered down to the doings of one Ramon Bové, who testified below. This man in 1910 procured patent 979,058 for a “hair-waving machine,” and in 1911 he used in his business (at least experimentally) some modification of his patented device in the actual curling of human hair.
The patent is urged as a “complete anticipation.” Its specification shows a box, opening like a book or waffle iron, each “leaf,” so to speak, containing the same number of toothed receptacles for hair. The leaves were opened, the hair placed therein, the leaves closed, and the receptacles, moved toward each other, thus crumpling the hair between them, while the whole apparatus was heated. ' But every claim of Bové’s which counts upon the movement of his hair *1014receptacles declares that they move toward each other in a “direction lengthwise of the sets,” i. e. receptacles. There was not and conld not have been any endwise movement of, or staggered relation between his “sets,” and that is the prominent thought in claim 3 of plaintiff. As an anticipation Bové fails completely.
As to the prior use, it is only necessary to remember the rules regarding the clarity with which such use must be proven, and to quote from the remarks of the judge below, who saw and heard Bové. He held that it was “clear that Bové is not to be relied on,” and this we think was a moderate way of putting it. It results that, even if what Bové swore to was true, the prior use was doubtful; but it was not doubtful that Bové could not be trusted as one telling the truth. That disposes of the last defense.
The broadest claim in suit having now been upheld, discussion of the others seems unnecessary.
Decree affirmed, with costs.